Citation Nr: 0314442	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  94-46 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected degenerative joint and disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.   

2.  Entitlement to a higher initial rating for service-
connected degenerative joint and disc disease of the cervical 
spine with residuals fracture C7, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In September 1992, the RO granted 
service connection for residuals of degenerative disc disease 
of the lumbar spine with L-3 compression fracture and 
radiculopathy, and assigned a 10 percent evaluation, 
effective August 1992.  The RO also granted service 
connection for residuals of fracture, C-7 with radiculopathy 
and assigned a 10 percent evaluation, effective August 1992.  
Service connection for a left knee disorder (residual 
excision, left knee myxoma) was also granted.  By a December 
1994 rating decision, the RO increased the initial rating for 
the back disorder to 40 percent, effective August 1992.  The 
RO also increased the initial rating for the neck disorder to 
20 percent.  Thereafter, the veteran continued to disagree 
with the initially assigned ratings.  By an April 1997 
decision, the Board decided that the veteran was not entitled 
to higher initial ratings for the back and neck disorders.  
The Board remanded the left knee claim to the RO for a 
comprehensive knee examination.  The veteran was afforded 
this examination and the RO readjudicated the claim with 
consideration of the examination results.  In a December 2000 
statement, the veteran indicated that he was satisfied with 
the rating decision on the left knee issued in December 1998.  
Therefore, this issue is no longer before the Board.  

In regard to the back and neck claims, the veteran gave 
notice of appeal of the April 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 1997, the Secretary filed a Motion to Partially 
Vacate and Remand the Decision of the Board of Veterans 
Appeals' and for Stay of Proceedings.  The Secretary advanced 
the argument that the Board failed to address such factors as 
loss of lumbar motion due to pain and additional functional 
loss due to periodic flare-ups, weakened movements, excess 
fatigability, incoordination, etc., pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  By Order dated December 12, 
1997, the Court granted the Secretary's motion to remand and 
vacated that part of the Board's decision that denied higher 
initial evaluations for the back and neck disorders.  In June 
1998, the Board remanded the claims to the RO and ordered the 
RO to obtain and associate with the claims file the veteran's 
complete vocational rehabilitation folder and counseling 
records and any information regarding his current training 
status.  The Board instructed the RO to obtain any treatment 
records since 1995.  The Board also instructed the RO to 
afford the veteran comprehensive neurological and orthopedic 
examinations that addressed certain questions noted in the 
Remand instructions.  By a Decision Review Officer's decision 
dated in June 2001, the veteran was granted a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16(a).  The RO continued the denial of higher 
initial ratings on the back and neck claims and issued a 
Supplemental Statement of the Case in June 2001 .  This 
matter has been returned to the undersigned Veterans Law 
Judge for readjudication.  

The issue of entitlement to a higher initial rating for 
service-connected degenerative joint and disc disease of the 
cervical spine with residuals fracture C7 is the subject of 
the Remand that follows.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by degenerative joint and disc disease at multiple 
levels, persistent symptoms of low back pain with occasional 
radicular pain in the left leg with numbness in the toes, 
some objective evidence of muscle spasms, hypoesthesia in L5 
sensory dermatome, and status post two surgeries for 
herniated discs.  The veteran suffers from additional 
functional loss in performing the normal working movements of 
the low back due to such factors.





CONCLUSION OF LAW

The schedular criteria for an initial 60 percent rating for 
the veteran's service-connected degenerative joint and disc 
disease of the lumbosacral spine have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5293 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's June 1998 Remand, in correspondence 
dated in October 1998, the RO requested from the veteran that 
he furnish information regarding all treatment for his lumbar 
spine disability since 1995.  The RO requested the same in 
October 1999.  The RO obtained private medical records 
identified by the veteran.  The RO afforded the veteran 
orthopedic and neurological examinations in April and July 
2000.  The Board finds that the RO complied with the Remand 
instructions.   Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The veteran was provided with adequate notice as to 
the evidence needed to substantiate his claim and the reasons 
the claim was denied as set forth in the September 1992 and 
December 1994 rating decisions, September 1994 Statement of 
the Case, and December 1994, October 2000, and June 2001 
Supplemental Statements of the Case (SSOC).  Although the 
June 2001 SSOC cited the statutory provisions of the VCAA, 
the RO did not advise the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Any deficient in 
such notice is considered moot given the outcome of this 
appeal.   

By virtue of the Board's June 1998 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The veteran's service-connected degenerative joint and disc 
disease of the lumbosacral spine is presently assigned a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5293 (2002), for residuals of vertebra facture and 
severe intervertebral disc syndrome.  

In regard to Diagnostic Code 5293, the Board notes that the 
rating criteria for evaluating intervertebral disc syndrome 
was changed, effective September 23, 2002.  Amendment to Part 
4, Schedule for Rating Disabilities, 67 Fed. Reg. 54345-54349  
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
veteran was not provided with notice of the change in the 
rating criteria and afforded the opportunity to submit 
additional evidence or argument on the issue.  Again, the 
veteran is not prejudiced by this omission given the outcome 
of the appeal on this issue.  

The medical evidence of record-including service medical 
records-show that the veteran complains of constant low back 
pain with occasional radiculopathy into the left leg and 
numbness in his toes.  The pain is often described as a 
burning sensation on top of a constant ache. 

The objective findings reported on the September 1992 VA 
examination report were essentially negative.  

VA treatment records are significant for a March 1993 record 
that noted decreased left ankle jerk to one-half the other.  

Records from B.E.L., D.C. dated from November 1989 to October 
1993 show objective findings of decreased lumbar motion with 
pain in all directions and  hypoesthesia of the left L4-S1 
dermatomes.  

Renaissance Chiropractic Center/Pacer Spinal 
Rehabilitation/B.E.L., D.C. records dated from June 1994 to 
September 1994 show findings included hypoesthesia of the 
left L3-S1 dermatomes.  There were positive tests for low 
back pain as follows:  bilateral Laseques test; left 
Braggards test; bilateral Patricks, Milgrams, and Valsalvas 
tests; and left Bechterewas test.  Bilateral paravertebral 
muscle spasms at T11-L5 were demonstrated on examination.  
Several examinations revealed tenderness on palpation of the 
low lumbar area.  

The September 1994 VA examination report shows that the 
physical examination revealed tenderness over the lumbar 
spine region from L2 to S1.  The veteran was able to forward 
flex up to 45 degrees without pain and up to 60 degrees with 
pain, backward extend up to 5 degrees without pain and up to 
10 degrees with pain, side bend on both sides up to 3 degrees 
without pain and up to 5 degrees with pain, and laterally 
rotate on both sides up to 3 degrees without pain and up to 5 
degrees with pain.  There was no deformity of the spine other 
than loss of lordosis.  The paraspinal muscles did not show 
fasciculations and there was no atrophy.  The neurological 
examination revealed diminished appreciation of light touch 
and pinprick over the L4 and L5 regions and to some extent S1 
on the left side.  On the right lower extremity they were 
normal.  The diagnosis was lumbar radiculopathy by history at 
L4-5, probably S1, and diminished sensory appreciation there 
indicating radiculopathy.  The impression of the x-ray was 
old fracture off the anteriosuperior aspect of L4 and early 
disc space narrowing at L4-5 and L5-S1 and possibly at L3-4.

Private medical records from Dr. M.W.P./St. Peter Hospital 
dated from February 1995 to June 1996 include a February 1995 
report that noted that the veteran sustained an industrial 
injury in June 1994.  The computed tomography (CT) scan and 
magnetic resonance imaging (MRI) revealed a herniated disk 
eccentric to the left at L4-5.  There were degenerative 
features at L3-4, L4-5, and L5-S1, and also at T12-L1.  The 
reviewer noted that there was greater degenerative disease 
than was seen on average for the veteran's age.  The 
diagnosis was left herniated nucleus pulposus, L4-5, and left 
lumbar radiculopathy.  These records show that the veteran 
underwent a lumbar laminotomy and diskectomy at L4-5 in March 
1995.  

The September 1995 VA vocational rehabilitation examination 
report shows that the veteran was able to forward flex to 75 
degrees, back extend to 30 degrees, laterally flex on both 
sides to 35 degrees, and rotate on both sides to 35 degrees.  
There was no evidence of muscle atrophy, asymmetry, or motor 
loss.  The examiner noted that the veteran had a lower lumbar 
incisional scar that appeared to be clinically insignificant.  
The physical examination further revealed that the veteran 
had 3+ patellar reflex on the right and 2+ on the left.  The 
Achilles reflex was 2+ on the right and 1+ on the left.   In 
the diagnosis section, the examiner noted that the veteran 
had the L5-S1 disc removed with residual S1 dermatome 
radiculopathy without any muscle atrophy or weakness of 
either lower extremity and a reasonably good neurological 
examination.   

VA treatment records note that an October 1995 electromyogram 
(EMG) was normal with no evidence of left lumbar 
radiculopoathy.  

The veteran was afforded an examination in September 1997 in 
connection with his claim of entitlement to an initial 
compensable evaluation for service-connected residuals of an 
excision of a left knee myxoma.  The examiner also noted an 
impression of status post L5-S1 discectomy with resultant 
hypoesthesia in L5 sensory dermatome.  The examiner noted 
that the veteran presented with a mixed picture of sensory 
loss, predominantly suffering sensory loss in the L4 
dermatome as served by the greater saphenous nerve.  He noted 
that there was also some diminution of sensory in the L5 
dermatome probably secondary to the bulging L5-S1 disc for 
which he underwent surgical correction.  The examiner opined 
that the veteran's medial calf numbness was fully secondary 
to the myxoma excision and the left sole numbness could be 
explained as residuals resulting from L5-S1 nerve root 
compression.  

Private medical records from Dr. P.C.M./Kaweah Delta Hospital 
dated from August 1999 to October 2000 show that a September 
1999 MRI revealed findings at several levels including 
hypolordosis, degenerative disc disease, disc herniations, 
disc bulges, osteophytes, impingements, mild spinal stenosis, 
and facet hypertrophy.  The examiner noted that straightening 
of the lumbar curvature might be secondary to positioning 
and/or muscle spasm.  These records further show that in 
October 1999, the veteran underwent surgery for the new 
herniation at L5/S1.  A midline laminectomy was performed at 
the L4/5, L5/S1 with diskectomy on the left side at L5/S1, 
with neurolysis of the exiting nerve and foraminotomy and 
wide decompression on the left side at the L4/5 level.  The 
discharge diagnosis was herniation at L5-S1 with left sided 
sciatica.  A July 2000 progress report noted that forward 
flexion and lateral bending were good.  The veteran had 
relatively negative straight leg raising.  Dorsiflexion 
appeared strong and there was no neurological deficit.  He 
had a well-healed posterior incision.  Dr. P.C.M. noted that 
he had discussed with the veteran the possibility of an 
anterior interbody fusion at L4-5 and L5-S1.

Dr. J.L.B.'s January 2000 report shows that the veteran sat 
throughout the interview and appeared in no acute distress.  
He arose from a seated position without external assistance 
and walked down the hallway demonstrating no gait 
abnormalities.  Toe and heel walking and squatting were 
executed without evidence of pain.  Inspection of the lumbar 
spine revealed no scoliosis, muscle spasm, or pelvic tilt.  
There was a four inch vertically oriented scar that extended 
from the base of the sacrum proximally.  The distal limb of 
the scar over the L5-S1 disc space was exquisitely tender.  
Firm palpation at the L5-S1 revealed quite tenderness and 
caused pain that radiated to the left buttock and down the 
left thigh.  The Trendelenburg test was negative.  The 
examiner noted range of motion of the veteran's lumbar spine 
as follows:  forward flexion to 60 degrees out of 90 degrees, 
backward extension to 10 degrees out of 30 degrees, right and 
left rotation to 70 degrees out of 70 degrees, right lateral 
bend to 30 degrees out of 45 degrees, and left lateral bend 
to 20 degrees out of 45 degrees.  The examiner noted that the 
veteran's extension was severely limited and caused back and 
left leg pain.  His flexion caused back pain and rotation was 
unencumbered, but caused back pain.  Both right and left 
lateral flexion movements were limited and the veteran 
complained of left buttock pain with flexion to the left.  
Straight leg raising was positive on the left for the 
production of back and buttock pain.  Straight leg raising on 
the right was negative.  

Dr. J.L.B.'s July 2000 report shows that the physical 
examination revealed positive straight leg raising and 
tenderness in the back.  Dr. J.L.B. noted that the veteran 
had fairly good range of motion.  Inspection of the lumbar 
spine revealed no scoliosis, muscle spasm, or pelvic tilt.  
The well-healed laminectomy scar on the back was exquisitely 
tender to palpation.  Dr. J.L.B. noted that he could not 
detect any muscle spasm, but palpation elicited tenderness 
from L3 to S1 and in the left sacroiliac joint and sacral 
notch.  Range of motion was as follows:  flexion to 65 
degrees out of 90 degrees, extension to 10 degrees out of 30 
degrees, and right and left rotation to 70 degrees out of 70 
degrees.  Dr. J.L.B. noted that forward flexion was 
accomplished almost entirely from the hips, which indicated 
that the veteran had a near normal range of motion in 
flexion.  Extension, flexion, and lateral bending in either 
direction were all painful to his back.  With the veteran in 
the supine position, firm pressure on the veteran's knees and 
foot flexion bilaterally produced complaints of back pain, 
particularly on the left.  Straight leg raising was negative 
bilaterally.  Lying prone, there was superficial and deep 
tenderness to palpation extending from L3 to S1.  There was 
tenderness in the left sacroiliac joint and left sacral 
notch.  The diagnosis was status post L4-5 discectomy times 
two, industrially related.  Dr. J.L.B. noted that the veteran 
suffered from slight to severe back pain contingent on 
activity performed and length of time activity was performed.  

The report on the April 2000 VA orthopedics examination 
performed by Oakwood Medical Group shows that the physical 
examination revealed a well-healed incisional scar that was 
mildly tender to the touch.  The main tender area was over 
the sacroiliac joints bilaterally.  To fist percussion, the 
veteran had tender areas beneath the scar area over L1-5.  
There was no muscle spasm, swelling, or discoloration in that 
area.  On range of motion of the spine, the veteran could 
flex to 70 degrees out of 90 degrees and after that he 
complained of some pain.  Extension was to 15 degrees and 
right and left bending was to 30 degrees, all within normal 
limits.  The Queckenstedt's test was negative.  He could 
stand on his toes and his heels without any discomfort.  Knee 
reflexes were 2+ and ankle reflexes were absent.  The 
examiner noted that he had reviewed the claims file.  He 
concluded that the veteran's present symptomatology was 
mainly due to the herniated discs and the surgery.  The 
examiner attributed at least 80 percent of the veteran's 
physical limitations to the herniations and the surgery.  He 
noted that in the absence of x-rays and purely from his 
clinical findings, he would say that it was at least as 
likely as not that the pain from repeated use could 
significantly limit functional ability of the affected areas 
of the lumbar spine.  He noted that weakened movements, 
excessive fatigability, and incoordination would be the 
results of this pain, resulting in a typical 5 to 10% 
diminishment of excursion, strength, speed, and coordination 
or endurance.  

The report on the July 2000 VA neurological examination 
performed by Oakwood Medical Group shows that on range of 
motion of the lumbosacral spine, the veteran complained of 
pain on mild to moderate palpation of the lower back area.  
There was a prominent well-healed scar approximately six 
inches in length in the midline.   The veteran had forward 
flexion to 80 degrees, backward extension to 10 degrees, and 
lateral flexion to 20 degrees, bilaterally.  The examiner 
related that the veteran indicated that his main problem was 
severe low back pain and restriction of activity due to low 
back pain.  The examiner noted that these symptoms were 
likely related to the pathological disease process in the 
bones and the disc in the lower back area along with 
postoperative surgical changes as well.  The examiner 
indicated that the examination only showed a mild restriction 
of range of motion in the lumbosacral spine area, especially 
with forward flexion.  He indicated that the veteran had 
normal range of motion of all the weight-bearing joints with 
a normal neurological examination except for sensory loss in 
the left lower extremity secondary to possibly radiculopathy.  
The veteran had a mild degree of postural limitations, but no 
manipulative limitations.  The examiner recommended that it 
was at least as likely than not that the pain from repeated 
use would mildly to moderately limit functional ability of 
the affected area of the lumbar spine.  Weakened movements, 
excessive fatigability, and incoordination would be the 
result of this pain, resulting in a typical 5-10% 
diminishment of excursion, strength, speed, coordination, and 
endurance.  

The next higher rating of 60 percent under the old criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), requires 
medical evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.  

The foregoing medical evidence of record shows that the 
veteran's low back disability is manifested by subjective 
complaints of constant low back pain and radicular burning 
pain in the left leg with numbness in the toes.  The 
objective evidence of record shows that tests (e.g., 
Laseques, Braggards, Patricks, straight leg raising, 
reflexes, etc.) used to determine the presence and location 
of pain and neurological deficits were most often positive 
for back and left leg pain and revealed neurological deficits 
in the back and left leg.  Records from B.E.L., D.C. and 
Renaissance Chiropractic Center/Pacer Spinal Rehabilitation 
showed early findings of hypoesthesia of the left L4-S1 
dermatomes.  The neurological examination at the 1994 VA 
examination revealed diminished appreciation of light touch 
and pinprick over the L4 and L5 regions, and to some extent 
S1 on the left side as compared to a normal right lower 
extremity.  The October 1995 EMG was normal with no evidence 
of left lumbar radiculopathy after the veteran's first back 
surgery in March, but in September 1997, VA testing revealed 
hypoesthesia in L5 sensory dermatome.  The September 1997 VA 
examiner distinguished between neurological findings 
attributable to the left knee myxoma excision and findings 
attributable to the back pathology.  After the veteran's 
second back surgery in October 1999, he was discharged with a 
diagnosis that included left sided sciatica.  The July 2000 
VA contract examiner noted a normal neurological examination 
except for sensory loss in the left lower extremity secondary 
to possibly radiculopathy.  The foregoing evidence clearly 
shows that the veteran's low back disability is manifested by 
symptoms compatible with sciatic neuropathy with 
characteristic pain.  In regard to evidence of demonstrable 
muscle spasm, no muscle spasms were ever demonstrated on any 
of the VA examinations.   Nevertheless, Renaissance 
Chiropractic Center/Pacer Spinal Rehabilitation/B.E.L., D.C. 
records dated in 1994 show that bilateral paravertebral 
muscle spasms at T11-L5 were demonstrated on examination and 
records from Dr. P.C.M./Kaweah Delta Hospital noted that 
straightening of the lumbar curvature shown on the September 
1999 MRI might be secondary to positioning and/or muscle 
spasm.   

VA treatment records are also significant for evidence of 
decreased left ankle jerk in March 1993.  By April 2000, the 
VA contracted examination revealed that ankle reflexes were 
absent.  The objective evidence of record further shows that 
examinations of the veteran's lumbar spine consistently 
revealed tenderness on palpation.  Significantly, Dr. 
J.L.B.'s July 2000 report shows that the veteran, while lying 
prone, had superficial and deep tenderness to palpation 
extending from L3 to S1 as well as tenderness in the left 
sacroiliac joint and left sacral notch.  The objective 
evidence supports the veteran's contentions that he continues 
to experience constant low back pain with radiculopathy into 
the left leg.  Thus, there is also evidence that the 
veteran's symptoms are persistent and consequently, he 
experiences little intermittent relief.  

The April 2000 VA contract orthopedic noted that the pain 
from repeated use could significantly limit functional 
ability of the affected areas of the lumbar spine.  The July 
2000 VA contract neurologist noted that the pain from 
repeated use would mildly to moderately limit functional 
ability of the affected area of the lumbar spine.  Both 
agreed that the pain resulted in 5-10% diminishment in 
ability, which is not consistent with pronounced 
intervertebral disc syndrome.  Nevertheless, the Board finds 
that collectively the veteran's symptoms are consistent with 
symptomatology associated with pronounced intervertebral disc 
syndrome.  
The veteran has demonstrated range of lumbar motion on 
examination at various times from normal to severe 
limitations.  According to Dr. J.L.B., the veteran suffers 
from slight to severe back pain contingent on activity 
performed and length of time activity was performed.  With 
consideration of these factors coupled with the neurological 
findings, the higher rating is appropriate.  Moreover, 
multilevels of the veteran's lumbosacral spine are involved.  
Accordingly, the Board finds that the veteran's overall low 
back disorder more closely approximates the criteria 
associated with a 60 percent evaluation under the old 
criteria of Diagnostic Code 5293.  In making this 
determination, the Board considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002), which address additional 
functional loss due to pain, weakness, excessive 
fatigability, etc.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The rating assigned by the Board is the maximum schedular 
rating available under Diagnostic Code 5293.  

The veteran is also assigned to Diagnostic Code 5285 for 
residuals of vertebra fracture.  Higher ratings under 
Diagnostic Code 5285 require medical evidence of abnormal 
mobility requiring a neck brace (jury mast) for a 60 percent 
rating or involvement of the spinal cord for a 100 percent 
rating.  There is no medical evidence of spinal cord damage; 
therefore, a higher rating under Diagnostic Code 5285 is not 
warranted.  

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 60 percent under any of them. There is no 
medical evidence of complete bony fixation of the spine, so 
Diagnostic Codes 5286 is not applicable.  There is no medical 
evidence of complete paralysis of the sciatic nerve, so 38 
C.F.R. § 4.124, Diagnostic Code 8520 (2002) is not 
applicable.   Lastly, there is x-ray evidence of degenerative 
changes in the lumbar spine, however, no physical 
manifestations attributable to the arthritic findings have 
been identified that are not already accounted for in the 
current rating and that would not violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2002).   Thus, a separate 
rating under Diagnostic Code 5003 is not in order.  

The old rating criteria for evaluating intervertebral disc 
syndrome may be applied for the full period of the appeal, 
but the new rating criteria may only be applied to the period 
of time after their effective date.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000).  There are no medical findings in the 
record that necessitate the Board's evaluation of the 
veteran's disability under the new criteria as no medical 
evidence has been added to the claims file since September 
23, 2002.  Moreover, the maximum schedular rating available 
under the amended Diagnostic Code 5293 is 60 percent as well.

The Board has considered assigning staged ratings, but the 
veteran's symptoms have not been shown to be manifested by 
greater than the criteria associated with a 60 percent 
evaluation during any portion of the appeal period.  
Accordingly, a staged rating is not in order, and a 60 
percent rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, any limits on the veteran's employability due solely 
to his low back disability have been contemplated in the 
award of a 60 percent rating under Diagnostic Code 5293.  The 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  


ORDER

A higher initial rating of 60 percent for service-connected 
degenerative joint and disc disease of the lumbosacral spine 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.  


REMAND

The April 2000 VA contract examination report shows that the 
examining physician noted that he wanted to see x-rays of the 
veteran's cervical spine before making an "intelligent" 
evaluation of the disability that was being caused by 
arthritic changes.  The examiner then goes on to give an 
opinion with the caveat that no x-rays were reviewed.  The 
case file must be returned to the examiner and x-rays ordered 
so that the examiner can make an adequate evaluation of the 
severity of the cervical spine disability.  

Lastly, a letter must be transmitted to the veteran advising 
him of the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to his 
claim in accordance with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran must be provided with 
notice of the VCAA and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); Quartuccio, 16 Vet. App. at 
187.   

2.  Arrangements should be made for the 
veteran to be re-examined by the contract 
examiner who examined the veteran on 
April 4, 2000 for the sole purpose of 
obtaining an x-ray of the veteran's 
cervical spine.  The claims file should 
be returned to the examiner for review 
and clarification as to (1) whether, in 
light of x-ray findings, it is his 
opinion that the veteran's overall 
limitation of cervical motion (to include 
any additional functional loss due to 
pain, fatigue, weakness, etc.) is slight, 
moderate, or severe.  (2)  The examiner 
should also select one of the following 
as best describing the severity of the 
veteran's degenerative disc disease:  
mild; moderate, recurring attacks; 
severe, recurring attacks with 
intermittent relief; or pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, or 
other neurological findings appropriate 
to site of diseased disc, with little 
intermittent relief.   (3)  The examiner 
should comment on the frequency and 
duration of any incapacitating episodes.  
An "incapacitating episode" is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

If the examiner is not available, then 
schedule the veteran for another 
appropriate medical examination to 
ascertain the current severity of his 
neck disorder.  All indicated 
evaluations, studies, and tests-
including x-rays deemed necessary by the 
examiner should be accomplished.  All of 
the above questions posed to the examiner 
noted above should be addressed by the 
new examiner.   Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.  Thereafter, the veteran's claim 
should be readjudicated under both the 
old and new rating criteria for 
evaluating intervertebral disc syndrome.  
38 C.F.R. § 4.71, Diagnostic Code 5293.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations (new rating criteria) 
considered pertinent to the issues.  An 
appropriate period of time should again 
be allowed for response by the veteran 
and/or his representative.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



